Title: John Adams to Edward Augustus Holyoke, 3 Apr. 1786
From: Adams, John
To: Holyoke, Edward Augustus


          
            
              Sir
            
            

              Grosvenor Square

              April 3. 1786 London
            
          

          I now do myself the Honour of inclosing to you, as President of the
            Medical Society, the original Letters of Monsieur De Lassone Monsieur Geoffroy and
            Monsieur Vicq D’Azyr Copies of which I Suppose have been before recd.—The Vote of the Royal Society of Medicine in Parliament
            authenticated by its Officers is also inclosed, and a Journal.
          I received in due Season your Letter, inclosing a Vote of the
            Medical Society, both of which do me great honour. I ought to make my Apology for not
            answering that Letter, and for not transmitting these original Papers, sooner: but many
            Removals of my Papers and my Family with various Calls of public Service, have been the
            real cause.
          With my best Respects to the Medical Society / and the most Sincere
            Wishes for their Pros / perity, I beg Leave to subscribe myself your / most obedient and
            obliged servant

          
            
              John Adams.
            
          
        